Citation Nr: 1647050	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Agent Orange exposure. 
 
5.  Entitlement to an effective date prior to August 9, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating in excess of 50 percent for PTSD.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.  
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and St. Louis, Missouri.  

The February 2014 rating decision denied service connection for bilateral hearing loss, tinnitus, and hypertension. 

The June 2008 rating decision, in pertinent part, denied service connection for peripheral neuropathy of the bilateral upper and lower extremities and denied service connection for posttraumatic stress disorder (PTSD).  

A May 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating effective August 9, 2007.  In June 2010, the Veteran filed a Notice of Disagreement (NOD) with the effective date.   

The Veteran requested a Board hearing on his May 2010 VA Form 9.  During a March 2016 communication, the Veteran indicated that he did not want to attend the hearing.  The Board thus finds that the Veteran's hearing request is withdrawn and appellate review may proceed.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for hypertension, and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The record evidence shows that the Veteran's original claim of service connection for PTSD was received on August 9, 2007.

2. The earliest effective date for the establishment of service connection for PTSD is August 9, 2007, the date the Veteran first filed his claim.  

3. The evidence is not sufficient to show that the Veteran exhibited bilateral hearing loss in service or within one year of separation from service, or that bilateral hearing loss is otherwise related to the Veteran's military service.

4. The evidence is not sufficient to show that the Veteran exhibited tinnitus in service or within one year of separation from service, or that tinnitus is otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 9, 2007 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2015).
2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Notably, a December 2007 letter informed the Veteran of the evidence needed to substantiate his claim for service connection for peripheral neuropathy and PTSD, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although, the letter did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations, the Board finds that the Veteran suffers no prejudice as a December 2014 statement of the case provided the necessary information. 

Furthermore, for earlier effective date claims, where, as here, entitlement to disability benefits has been granted and an initial rating and effective date has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Thus, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability or the assigned effective date does not trigger additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met with respect to his PTSD and peripheral neuropathy claims.  

The Veteran's claim of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension were received in February 2013.  Although a copy of the VCAA letter is not in the claims file, in June 2013 the Veteran submitted a signed VCAA acknowledgment indicating that he received a notice of the evidence needed to support his claim.  Thus the Board finds that VA's duty to notify has been met.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA audiological evaluations in December 2013, and a medical opinion was issued in February 2014.  The Board finds the examinations adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported her conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


Analysis 

Earlier Effective Date for PTSD

The Veteran has claimed entitlement to an effective date prior to August 9, 2007 for the grant of entitlement to service connection for PTSD.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).  

Here, on June 19, 2007, the Veteran filed a service connection claim for a peripheral neuropathy, a stomach disability, and a liver disability.  See June 2007 VA 21-526 Veterans Application for Compensation or Pension.  Shortly thereafter, on August 9, 2007, the Veteran submitted an informal claim for entitlement to service connection for PTSD.  See August 2007 VA 21-0781 Statement in Support of Claim.  The Veteran asserts that his effective date should be June 19, 2007, the date of his earlier filed claim for service connection for peripheral neuropathy.   

As support for his contention, the Veteran cites to a June 2008 notification letter in which the RO states, "We made a decision on your claim for service connected compensation received on June 19, 2007." (emphasis added).  The letter explained the decision for both the Veteran's PTSD and peripheral neuropathy claims.  Nevertheless, the law provides that the Veteran's effective date will be the date the claim was received.  The fact that the RO adjudicated the Veteran's multiple claims  in one decision for efficiency purposes does not make the Veteran's August 2007 PTSD claim an extension of his initial June 2007 service connection claim for peripheral neuropathy.  The Veteran's PTSD claim was received on August 9, 2007 and therefore an earlier effective date is not warranted.      
The Veteran, through his representative, also argues that he was first treated for and diagnosed with PTSD in 2003 and therefore his effective date should comport with the date of diagnosis.  See October 2006 Appellate Brief.  However, as previously stated, the law is clear that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 
38 C.F.R. § 3.400 (2015). 

As such, the Board finds that an effective date prior to August 9, 2007 for the grant of service connection for PTSD is denied

Service Connection for Bilateral Hearing Loss and Tinnitus

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred during active military service or, if preexisting, was aggravated in service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Veteran contends that his bilateral hearing loss is related to noise exposure in service.  See January 2015 VA Form 9.  

As noted above, the first element of service connection requires evidence of a present disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Here, the December 2013 VA audiological evaluation revealed a speech recognition score of 100 percent for the right ear and 84 percent in the left ear.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
45
LEFT
10
20
65
75
70

Since the Veteran's auditory threshold in the several frequencies is greater than 45 decibels in the left and right ear, the record is clear that the Veteran has a current hearing loss disability with the definition of VA law.  In addition, the record is clear that the Veteran has a diagnosis of tinnitus.  See December 2013 VA Examination Report.  Therefore, the issue that remains disputed is whether the Veteran's bilateral hearing loss and tinnitus are related to service.  

The Veteran's service treatment records are silent for treatment for or complaints of hearing loss or tinnitus.  The Veteran's audiological evaluation puretone thresholds, in decibels, at separation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Thus, at the time of separation, the Veteran did not have a hearing disability.  In addition, the Veteran's service personnel records show that the Veteran's military occupation specialty (MOS) was inventory clerk, and there is nothing in the Veteran's personnel records to indicate that he had significant noise exposure to noise.  

As previously noted sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the Veteran does not assert and the evidence does not show that the Veteran's hearing loss manifested within one year of service.  On a September 2007 SSA application, the Veteran was given a list of ailments and asked to identify which items were affected by his disabilities.  The Veteran did not check the box to indicate that his hearing was impacted.  See SSA Records.  The evidence also does not show treatment for hearing loss and tinnitus until August 2008.  See VA Treatment Records.  

With respect to tinnitus, the Veteran reported that the ringing in his ears has existed for over 40 years.  See February 2014 VA Examination Report.  However, post-service treatment records do not show complaints of or treatment for tinnitus within a year of separation from service. 

The Veteran was afforded a VA audiological evaluation in February 2014.  The examiner opined that the Veteran's bilateral hearing loss was not related to service.  The examiner reasoned that the Veteran had normal hearing at entrance and exit exams.  He further reasoned that the Veteran served as a communications electronic repair parts specialist with a low probability of noise exposure.  The examiner further stated, "There is no evidence in the record that the Veteran sustained noise injuries based on audiograms.  If there is a current hearing loss, there is no basis to conclude that this hearing loss was causally related to military service.  The Institute of Medicine (2006) reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure."

Similarly, with respect to tinnitus, the examiner concluded that the Veteran's tinnitus was not related to service there is no evidence that hearing loss or significant threshold changes occurred during military service and thus no basis on which to conclude that tinnitus was cause by in-service 

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner, an audiologist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service.  Her opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities she relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

The Board has also considered the Veteran's assertions that his hearing loss and tinnitus are related to noise exposure.  See August 2012 Private Treatment Records.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current hearing loss disability is related to noise exposure in service requires medical expertise to determine.  Thus the Board finds that the February 2014 VA medical opinion is more probative than the Veteran's statements.

In sum the competent medical records to include in the February 2014 VA examination report, the Veteran's SSA records, and the Veteran's statements regarding the onset of his bilateral hearing loss and tinnitus show that service connection for bilateral hearing loss and tinnitus is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to August 9, 2007 for the grant of service connection for PTSD is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD, a brief discussion of the procedural history is necessary.   A May 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating.  The Veteran filed an NOD with the 50 percent assigned rating that was dated September 2010.  Although the letter is part of the claims file, it was not date stamped by the AOJ.  

In January 2015, the Veteran submitted an additional NOD with the assigned 50 percent rating.  In response, the RO sent the Veteran a letter stating that his NOD was untimely.  Although the NOD in question has no date stamp, the Board finds that the chronological position supports the Veteran's assertion that the NOD was submitted in September 2010 and therefore was timely.  The RO has not issued a statement of the case in response.  Thus, the Board is required to remand the matter for issuance of a statement of the case addressing the claim of entitlement to an initial rating in excess of 50 percent for PTSD.  See 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's service connection claims for peripheral neuropathy of the bilateral upper and lower extremities the Board finds that a remand is also appropriate.  The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is related to Agent Orange exposure.  

Service connection may be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  

To be entitled to presumption of service connection under §3.307, the Veteran's early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 3.307(a)(6)(ii).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R.     § 3.307(a)(6) § 3.307(a)(6)(i).  

Here the Veteran's personnel records show that he served in Vietnam from August 8, 1969 to August 4, 1970.  See DD 214.  Thus, he is presumed to have been exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii).

The RO denied the Veteran's claim on the basis that the Veteran's peripheral neuropathy was not shown to have manifested to a compensable degree within one year from herbicide exposure during service.  However, the Veteran, through his representative, has asserted that his peripheral neuropathy may be related to his diabetes mellitus.  See October 2016 Appellate Brief.  A February 2014 rating decision granted service connection for diabetes mellitus.  This secondary service connection theory of entitlement must also be considered and addressed on remand.   See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").
Finally, the Board turns to the Veteran's claim of entitlement to service connection for hypertension.  The Veteran has not been afforded a VA examination for his hypertension claim.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has current diagnosis of hypertension.  His service treatment records are silent for a diagnosis of hypertension but show blood pressure readings of 130/60 and 136/76.  A VA examination is required to determine if the Veteran's hypertension had its onset in service.  
Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  

2.  Arrange for the Veteran to be afforded a VA examination.  Following a review of the record, the examiner should express an opinion as to the following:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's peripheral neuropathy of the left upper extremity, right upper extremity, left lower extremity, and right lower extremity are caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected diabetes mellitus?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should discuss the Veteran's March 2004 report that he experienced an injury at work involving his left shoulder causing left arm pain, elbow pain, tingling, and numbness in his left ring and pinky fingers.  See Southern Illinois Neurologic Institute Treatment Records. 

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension manifested in service or is otherwise related to service? Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension related to Agent Orange exposure in service? 

A rationale for the opinion expressed is requested.


3. Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


